EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jovan Jovanovic on October 29, 2021.

The application has been amended as follows:
Claims
1. (Currently Amended) A rivet apparatus comprising a rivet block, the rivet block comprising: 
a top end and a bottom end; 
a first pin bore including a top end and a bottom end and is disposed within the rivet block, the first pin bore extending from the top end to the bottom end of the rivet block, the first pin bore guiding a first rivet pin that slides downward within the first pin bore and configured to push a head of a first rivet into a workpiece; 
a first rivet feed bore including a top end and a bottom end and is disposed within the rivet block, the first rivet feed bore extending from the top end to the bottom end of the rivet block, the first rivet feed bore configured to accept the first rivet at the top end of the first rivet feed bore and guide the first rivet to the bottom end of the first rivet feed bore, the first rivet feed bore intersecting the first pin bore between the top end and the bottom end of the first pin bore at an oblique angle; 
a second pin bore, disposed parallel to the first pin bore, including a top end and a bottom end and disposed within the rivet block, the second pin bore extending from the top end to the bottom end of the rivet block, the second pin bore accepting a second rivet pin that slides downward within the second pin bore and configured to push a head of a second rivet into the workpiece; and 2Appl. No. 17170217
Reply to Office Action mailed August 10, 2021a second rivet feed bore including a top end and a bottom end and disposed within the rivet block, the second rivet feed bore extending from the top end to the bottom end of the rivet block, the second rivet feed bore configured to accept the second rivet at the top end of the second rivet feed bore and guide the second rivet to the bottom end of the second rivet feed bore, the second rivet feed bore intersecting the second pin bore between the top end and the bottom end of the second pin bore at the oblique angle.
2. (Canceled)
6. (Currently Amended) The rivet apparatus according to claim [[1]]5, wherein the biasing member is at least one of a spring, a pneumatic cylinder, and a gas shock.
8. (Currently Amended) The rivet apparatus according to claim 1, wherein the rivet block is moveable toward a fixed end of the first rivet pin such that the first rivet pin stops flush with the bottom end of the rivet block.  
9. (Currently Amended) The rivet apparatus according to claim 1, further comprising a rivet retainer disposed at the bottom end of the first pin bore, the rivet retainer biased to retain the first rivet, the biasing being overcome by movement of the first rivet pin.
first rivet pin is approximately a same width as a head of the first rivet.  
12. (Currently Amended) The rivet apparatus according to claim 1, further comprising a lower riveting portion to deform a tail end of the first rivet so as to expand the tail end to be wider than a shaft of the first rivet.  
13. (Currently Amended) The rivet apparatus according to claim 12, wherein the lower riveting portion includes a deforming pin, corresponding to the first rivet pin, to deform the tail end of the first rivet.
14. (Currently Amended) The rivet apparatus according to claim 1, wherein the first rivet feed bore extends beyond a first end of the rivet block, the first rivet feed bore sliding into and out of a rivet feed tube when the first rivet feed block moves upward and downward, respectively.
16 – 20. (Canceled).
Claim 1 has been amended so as to include the allowable subject matter of dependent claim 2 and positively include the first and second rivet pins. Claims 6, 8, 9, and 11 – 14 have been amended so as to alleviate various indefinite issues. Claim 16 – 20 have been canceled as they are directed towards subject matter which was non-elected in the restriction election submitted October 8, 2021.
Reasons for Allowance
Claims 1 and 3 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Zhixing (Chinese Patent Publication Number CN 110586834 A) teaches a rivet apparatus (figure 1, element 100 being the ‘rivet apparatus’; machine translation, 
However, while Zhixing teaches a first pin bore, a first rivet pin, a first rivet feed bore, a second pin bore, a second rivet pin, and a second rivet feed bore, Zhixing teaches the first pin bore, the first rivet pin, and the first rivet feed bore residing in a first rivet block (figure 1 and 2, left elements 21, 22, and 3), and the second pin bore, the second rivet pin, and the second rivet feed bore residing in a second rivet block (figures 1 and 2, right elements 21, 22, and 3). This is distinguishable from the limitations of the claims, which require that each of the first pin bore, the first rivet pin, the first rivet feed bore, the second pin bore, the second rivet pin, and the second rivet feed bore residing in the same rivet block.
Examiner recognizes that the first and second blocks of Zhixing are connected by a “connecting plate” (figures 1 and 3, element 25 being the ‘connecting plate’; machine translation, page 8, last paragraph). It may be argued that, because the first and second rivet blocks are connected, they may reasonably be considered to be a single ‘rivet block.’ Because the first and second rivet blocks are connected by a thin ‘connecting plate,’ Examiner believes this to be an unreasonable interpretation of Zhinxing in light of the Specification of the Application. Secondly, even if such an interpretation of the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726